Citation Nr: 1602726	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  13-03 688A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to December 15, 2011 for the grant of service connection for coronary artery disease (ischemic heart disease).  


REPRESENTATION

Appellant represented by:	Chris Attig, Attorney at Law


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to October 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for coronary artery disease effective from December 15, 2011.  The Veteran appealed the effective date.  In June 2015, the Veteran waived a Board hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an effective date prior to December 15, 2011 for the grant of service connection for coronary artery disease.  The claim on which the grant was based was received in January 2008.  Normally, an effective date for a grant of service connection for coronary artery disease (ischemic heart disease) could go back as far as then, but not earlier than when it first existed.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  In this case, the basis for the grant of service connection was a presumptive one for ischemic heart disease, due to in-service Agent Orange exposure, and ischemic heart disease was added to that presumptive list effective from August 31, 2010.  See 75 Fed Reg. 53202 (Aug 31, 2010).  Therefore, any grant of service connection based presumptively on Agent Orange exposure normally cannot be earlier than August 31, 2010.  

Currently, the RO has found that the Veteran's ischemic heart disease was first shown on December 15, 2011.  On that date, a private cardiac catheterization revealed mild left ventricular systolic dysfunction with severe coronary artery disease involving the proximal portion of the ramus branch.  A March 2012 VA examination report mentions that in November 2011, the Veteran had chest pain with cold and clammy perspiration, and was seen by a cardiologist.  Other than a December 9, 2011 non-invasive carotid study, the medical records immediately leading up to this catheterization on December 15, 2011 are not contained in the Veteran's claims folder.  They and any other relevant medical records which may show when the Veteran's coronary artery disease first had its onset should be obtained, pursuant to 38 C.F.R. § 3.159 (2015).  

Additionally, it appears to the Board that a VA examiner should review the record, in light of the information reported below, and render an opinion with reasons as to when the Veteran's ischemic heart disease had its onset, in order to assist the Veteran with his claim pursuant to 38 C.F.R. § 3.159.  

Private treatment in January 1996 for chest pain resulted in an electrocardiogram showing a new left bundle branch block, but no apparent ischemia.  The Veteran felt fine after Valium.  A January 1996 exercise tolerance test was discontinued after 10:03 minutes due to leg fatigue.  The Bruce Protocol showed a maximum heart rate of 165, which was 97 percent of predicted.  Functional capacity was average and there was no chest pain.  The impressions were nondiagnostic due to left bundle branch block; and good functional capacity with no symptoms of ischemia.  A January 2000 private X-rays showed a normal heart size and a tortuous aorta.   On private echocardiogram in December 2000, left ventricular and atrial dimensions were normal, the valves moved well, there was no aortic or mitral stenosis, and there was mild aortic valve sclerosis present.  There was normal global left ventricular function and no segmental wall motion abnormalities.  There was trace to 1+ aortic insufficiency, and trace pulmonic insufficiency.  Right ventricular volume and function were normal.  An electrocardiogram showed a normal sinus rhythm and a rate of 63, and a left bundle branch block.  

On private emergency room evaluation in April 30, 2001, for an upper respiratory infection with bronchospasm and cough, the Veteran reported no significant medical problems and denied chest pain.  On private evaluations in January 2005, October 2005, October 2006, December 2006, March, April and June 2007, the Veteran had no complaints of chest pain and/or shortness of breath.  In September 2006, a myocardial perfusion study was normal, showing normal resting myocardial perfusion and normal left ventricular systolic function, wall motion, and ejection fraction.  On private evaluation in August 2009, the Veteran denied chest pain and shortness of breath.  

A May 2010 VA echocardiogram to assess whether the Veteran had ischemic heart disease showed moderate left ventricular hypertrophy, mild aortic insufficiency, and aortic valve stenosis.  The cardiologist found that there was a lack of obstructive findings.  A VA examiner in August 2010, relying in part on this, found that there remained no evidence of ischemic heart disease.  In September 2010, the Veteran provided some background information for his claim.  In October 2010, the Veteran indicated that he had had angina for years, ineffectually treated with nitrates.  (The Board does not see support for this in the record.) 

In August 2011, the Veteran indicated that in June 2011, he concluded his bus driving career.  He had discussed his continuing angina with his local doctor and potential issues related to it, and had instructed the students riding on his bus on what to do in the event of a medical emergency.  In December 2011, the Veteran wrote letters describing symptoms and events in 1995 or 1996, when a right bundle branch block was found; and reported that he had been a pilot in the past with annual FAA flying physicals not indicating any issues.  During the 1970s through 2004, all of his medical issues were taken care of by Kaiser Permanente in California, with annual physicals including electrocardiograms done, without any unusual indications occurring or signs or physical problems or pain.  On December 9, 2011, the Veteran was written a letter from his cardiologist's office indicating diagnoses of undiagnosed murmur, and chest pain.  

An August 2010 VA examination report (from a nurse practitioner) notes that a May 2010 echocardiogram to test for ischemic heart disease showed an ejection fraction greater than 50 percent, normal left ventricular systolic function, and moderate left ventricular hypertrophy.  There was aortic insufficiency and aortic valve sclerosis.  An August 2010 electrocardiogram showed a bundle branch block.  The examiner in August 2010 diagnosed a heart murmur, a bundle branch block per electrocardiogram, and no diagnosis of ischemic heart disease due to absence of documentation.  

A January 2013 letter from Dr. Longobardi states that the Veteran had a history of arteriosclerotic heart disease which had been dating back since the 1990s when he had chronic chest pain, and that it was never actually diagnosed definitively until December 2011 when he had his 1st cardiac catheterization which showed a severe ramus branch stenosis.  Dr. Longobardi stated that he had had chronic angina since the 1990s.  Dr. Longobardi stated that a stress test from January 2013 had been negative, but that it was likely not detected by stress testing due to the location.  

The Veteran indicated in March and April 2013 that because he had a left bundle branch blockage, protocol tests were all negative, and that the doctor who performed his cardiac catheterization said that it was unlikely that any other method would have found his blockage, and that prior heart tests would have been invalid due to his left bundle branch blockage discovered in 1996.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any additional available relevant medical records, including any from a cardiologist from November 2011 until December 9, 2011.  

2.  After the above development is completed, schedule the Veteran for a VA examination by a cardiologist or internist for his coronary artery disease claim.  It is imperative that the claims file be made available to the examiner for review in connection with the examination, and that the examiner review it, including this remand.  After reviewing the remand and claims record, and examining the Veteran as appropriate, the physician should render a medical opinion as to the likely date of onset of the Veteran's ischemic heart disease.  A rationale for the opinions should be furnished.    

3.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




